EPC GUARANTEE


                    GUARANTEE (this "Guarantee"), dated as of December 31, 2001,
made by COGENTRIX ENERGY, INC., a North Carolina corporation (the "Guarantor"),
in favor of: (i) CALEDONIA GENERATING, LLC (the "Borrower"); (ii) WILMINGTON
TRUST COMPANY (as successor to First Union National Bank), as security agent (in
such capacity, the "Security Agent") for General Electric Capital Corporation,
as letter of credit provider (the "Letter of Credit Provider"), General Electric
Capital Corporation and the other banks and financial institutions ("Lenders")
parties to the Loan and Reimbursement Agreement, dated as of July 20, 2001 (as
amended, supplemented or otherwise modified from time to time, the "Loan
Agreement"), among the Borrower, the Letter of Credit Provider, the Lenders and
General Electric Capital Corporation, as administrative agent (in such capacity,
the "Administrative Agent"); and (iii) the Administrative Agent.


W I T N E SS E T H

:




                    WHEREAS, pursuant to the Loan Agreement, the Lenders have
severally agreed to make Loans to the Borrower and the Letter of Credit Provider
has agreed to provide the Credit Support Letters of Credit for the account of
the Borrower upon the terms and subject to the conditions set forth therein;

                    WHEREAS, the parties to the Loan Agreement desire to amend
the provisions thereof as set forth in Amendment No. 2 to the Loan Agreement;

                    WHEREAS, it is a condition precedent to the effectiveness of
Amendment No. 2 to the Loan Agreement that the Guarantor execute and deliver
this Guarantee; and

                    WHEREAS, the Guarantor is the direct or indirect parent of
the Borrower, and it is to the advantage of the Guarantor that the Lenders make
the Loans to the Borrower and the Letter of Credit Provider provide the Credit
Support Letters of Credit and that the Lenders and the Letter of Credit Provider
enter into Amendment No. 2 to the Loan Agreement;

                    NOW, THEREFORE, in consideration of the premises and to
induce the Lenders and the Letter of Credit Provider to enter into Amendment No.
2 to the Loan Agreement and to induce the Lenders to make their respective Loans
to the Borrower and the Letter of Credit Provider to provide the Credit Support
Letters of Credit under the Loan Agreement, the Guarantor hereby agrees with the
Borrower, the Security Agent, for the ratable benefit of the Secured Parties, as
follows:

          1.        Defined Terms.   (a)   Unless otherwise defined herein,
terms defined in Annex A to the Loan Agreement or the in Equity Contribution
Agreement, as applicable, and used herein shall have the meanings given to them
in Annex A to the Loan Agreement or in the Equity Contribution Agreement, as
applicable.

                    (b)  As used herein:

                     "Obligations" means the collective reference to the
obligation of CCHI to make EPC Contributions under the Equity Contribution
Agreement, to pay interest accruing at the then applicable rate provided in the
Equity Contribution Agreement after the EPC Contributions are due, and interest
accruing at the then applicable rate provided in the Equity Contribution
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to CCHI whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding, due under the Equity Contribution Agreement; provided that the
Guarantor's liability for the Obligations under this Guarantee shall in no event
in the aggregate exceed US$20,000,000.00 (the "Maximum Guaranteed Amount").

                    (c)    The words "hereof," "herein" and "hereunder" and
words of similar import when used in this Guarantee shall refer to this
Guarantee as a whole and not to any particular provision of this Guarantee, and
section and paragraph references are to this Guarantee unless otherwise
specified.

                    (d)   The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

          2.        Guarantee.  (a)    The Guarantor hereby unconditionally and
irrevocably guarantees to the Borrower, the Administrative Agent and the
Security Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance when due of the Obligations up to the Maximum
Guaranteed Amount.

                    (b)        The Guarantor further agrees to pay any and all
expenses (including, without limitation, all reasonable fees and disbursements
of counsel) which may be paid or incurred by the Borrower, the Administrative
Agent, the Security Agent or any Secured Party in enforcing, or obtaining advice
of counsel in respect of, any rights with respect to, or collecting against, the
Guarantor under this Guarantee.

                    (c)         The Guarantor agrees that whenever, at any time,
or from time to time, it shall make any payment to the Security Deposit Agent on
account of its liability hereunder, it will notify the Administrative Agent and
the Security Agent in writing that such payment is made under this Guarantee for
such purpose.

                    (d)        This Guarantee shall terminate on the EPC
Commitment Termination Date.

          3.        Right of Set-off. The Security Agent and each Secured Party
is hereby irrevocably authorized at any time and from time to time without
notice to the Guarantor, any such notice being expressly waived by the
Guarantor, to set off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Security Agent or such Secured Party to or for the credit or the
account of the Guarantor, or any part thereof in such amounts as the Security
Agent or such Secured Party may elect, against or on account of the obligations
and liabilities of the Guarantor to the Security Agent or such Secured Party
hereunder, whether or not the Security Agent or such Secured Party has made any
demand for payment and although such obligations, liabilities and claims may be
contingent or unmatured; provided that the aggregate of such amount so set off,
appropriated and applied, plus the aggregate of the amounts paid by the
Guarantor hereunder in respect of the Obligations, shall in no event exceed the
Maximum Guaranteed Amount. The Security Agent and each Secured Party shall
notify the Guarantor promptly of any such set-off and the application made by
the Security Agent or such Secured Party, as the case may be, of the proceeds
thereof; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Security Agent and
each Secured Party under this paragraph are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Security Agent or such Secured Party may have.

          4.        No Subrogation. Notwithstanding any payment or payments made
by the Guarantor hereunder, or any set-off or application of funds of the
Guarantor by the Security Agent or any Secured Party, the Guarantor shall not be
entitled to be subrogated to any of the rights of the Security Agent or any
Secured Party against the Borrower or against any collateral security or
guarantee or right of offset held by the Security Agent or any Secured Party for
the payment of the Obligations, nor shall the Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower in respect of payments
made by the Guarantor hereunder, until all amounts owing to the Security Agent
and the Secured Parties on account of the Obligations and the-Secured
Obligations are paid in full. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations and
the Secured Obligations shall not have been paid in full, such amount shall be
held by the Guarantor in trust for the Security Agent and the Secured Parties,
segregated from other funds of the Guarantor, and shall, forthwith upon receipt
by the Guarantor, be turned over to the Security Agent in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Security Agent,
if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Security Agent may determine. After all amounts
owing to the Security Agent and the Secured Parties on account of the
Obligations and the Secured Obligations are paid in full, the Guarantor shall be
subrogated to the rights of the Security Agent and the Secured Parties against
the Borrower.

          5.        Amendments, etc. with respect to the Obligations; Waiver of
Rights. The Guarantor shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Guarantor, and without notice to
or further assent by the Guarantor, any demand for payment of any of the
Obligations made by the Borrower, the Security Agent or any Secured Party may be
rescinded by the Borrower, the Security Agent or such Secured Party, and any of
the Obligations continued, and the Obligations, or the liability of any other
party upon or for any part thereof, or any collateral security or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Borrower, the Security Agent
or any Secured Party, and the Equity Contribution Agreement, the Loan Agreement,
any Notes, and the other Financing Documents and any other documents executed
and delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Borrower or the Security Agent (or the
Required Lenders, as the case may be) may deem advisable from time to time, and
any collateral security, guarantee or right of offset at any time held by the
Security Agent or any Secured Party for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released. Neither the Security Agent nor
any Secured Party shall have any obligation to protect, secure, perfect or
insure any Lien at any time held by it as security for the Obligations or for
this Guarantee or any property subject thereto. When making any demand hereunder
against the Guarantor, the Borrower, the Security Agent or any Secured Party
may, but shall be under no obligation to, make a similar demand on any other
guarantor, and any failure by the Borrower, the Security Agent or any Secured
Party to make any such demand or to collect any payments from any such other
guarantor or any release of or such other guarantor shall not relieve the
Guarantor of its obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
the Borrower, the Security Agent or any Secured Party against the Guarantor. For
the purposes hereof "demand" shall include the commencement and continuance of
any legal proceedings.

          6.        Guarantee Absolute and Unconditional. The Guarantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Borrower, the Security
Agent or any Secured Party upon this Guarantee or acceptance of this Guarantee,
and the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon this Guarantee; and all dealings between the Guarantor, on the one
hand, and the Borrower, the Security Agent and the Secured Parties, on the
other, shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. The Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or the Guarantor with respect to the Obligations. This Guarantee shall
be construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity, regularity or enforceability of the Equity
Contribution Agreement, the Loan Agreement, any Note, or any other Financing
Document, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Borrower, the Security Agent or any Secured Party, (b) any
defense, set- off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted against the
Borrower, the Security Agent or any Secured Party, or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Guarantor under this Guarantee, in bankruptcy or in
any other instance. When pursuing its rights and remedies hereunder against the
Guarantor, the Borrower, the Security Agent and any Secured Party may, but shall
be under no obligation to, pursue such rights and remedies as it may have
against any other Person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Borrower, the Security Agent or any Secured Party to pursue such other rights or
remedies or to collect any payments from any such other Person or to realize
upon any such collateral security or guarantee or to exercise any such right of
offset, or any release of any such other Person or of any such collateral
security, guarantee or right of offset, shall not relieve the Guarantor of any
liability hereunder, and shall not impair or affect the rights and remedies,
whether express, implied or available as a matter of law, of the Borrower, the
Security Agent or any Secured Party against the Guarantor.

          7.        Reinstatement. This Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Borrower, the Security Agent or any Secured Party
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrower or any other Person or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any such other Person or any substantial part of its property, or
otherwise, all as though such payments had not been made.

          8.        No Commencement of Bankruptcy Proceedings. The Guarantor
shall not commence or join with any other Person (other than the Secured
Parties) in commencing any proceeding against the Borrower under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction.

          9.        Payments. The Guarantor hereby agrees that all payments of
the Obligations will be paid to the Security Deposit Agent on or before the
third Business Day after such payments are due and shall be made by wire
transfer of immediately available funds in Dollars to the Security Deposit Agent
at First Union National Bank, Attn: Corporate Trust - Bond Administration, 401
S. Tryon, 12th Floor, Charlotte, NC 28288-1 179, ABA No. 053000219, Account No.
5000000016439, Attention: James Long, Branch 898, Reference: Caledonia,
1072006994, or at such other address as the Security Deposit Agent may designate
in writing from time to time.

          10.       Representations and Warranties. The Guarantor represents and
warrants to the Security Agent and the Secured Parties that:

                    (a)   Financial Statements. The balance sheet of the
Guarantor as at September 30, 2001, and the related statements of income and
cash flows for the period then ended, heretofore furnished to the Administrative
Agent and certified by a Responsible Officer of the Guarantor, are the most
recent financial statements prepared by the Guarantor prior to the execution and
delivery of this Guarantee, and are complete and correct in all material
respects and fairly present the financial condition, results of operations and
changes in cash flows of the Guarantor on such date and for such interim period
then ended, in conformity with GAAP applied on a consistent basis. All material
liabilities, direct and contingent, of the Guarantor on such date are either
disclosed in such balance sheet or have been disclosed in writing by the
Guarantor to the Administrative Agent prior to the execution and delivery of
this Guarantee. On the date of this Guarantee, there are no undisclosed material
liabilities, direct or contingent, which have accrued since the date of such
financial statements or such subsequent disclosure.

                    (b)   Corporate Existence and Business. The Guarantor is a
corporation duly organized and validly existing in good standing under the laws
of the jurisdiction of its incorporation, is duly qualified to do business and
is in good standing in each other jurisdiction where the failure to so qualify
could reasonably be expected to have a material adverse effect on its ability to
perform hereunder. As of the Closing Date, the Guarantor directly or indirectly
owns 100% of the equity interests in the Borrower.

                    (c)   Power and Authorization; Enforceable Obligations. The
Guarantor has full power and authority and the legal right to own its properties
and to conduct its business as now conducted and proposed to be conducted by it,
to execute, deliver and perform this Guarantee and the other Transaction
Documents to which it is a party and to take all action as may be necessary to
complete the transactions contemplated hereunder and thereunder. The Guarantor
has taken all necessary corporate action to authorize the execution, delivery
and performance of this Guarantee and the other Transaction Documents to which
it is a party. No consent or authorization of, filing with, or other act by or
in respect of any other Person (including any of its stockholders or creditors)
is required in connection with its execution, delivery or performance or the
validity or enforceability as to it of this Guarantee and the other Transaction
Documents to which it is a party. This Guarantee and each of the other
Transaction Documents to which the Guarantor is a party has been duly executed
and delivered by it and constitutes a legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the rights of creditors generally and by general
principles of equity.

                    (d)   No Legal Bar. The execution, delivery and performance
by the Guarantor of this Guarantee and the other Transaction Documents to which
it is a party and the making of any payments hereunder by it will not violate
any Requirement of Law applicable to it or its properties or any of its
contractual obligations and will not result in, or require, the creation or
imposition of any Lien on any of its properties or revenues pursuant to any
applicable law or contractual obligation.

                    (e)   No Proceeding or Litigation. No litigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the best of the Guarantor's knowledge, threatened against or affecting it or
against or affecting any of its properties, rights, revenues or assets or the
transactions contemplated by this Guarantee and the other Transaction Documents
which could reasonably be expected to have a material adverse effect on the
Guarantor's ability to perform its obligations hereunder.

                    (f)   Investment Company Act. The Guarantor is not an
"investment company" or a company "controlled" by an "investment company",
within the meaning of the Investment Company Act of 1940, as amended.

                    (g)   Independent Credit Decision. The Guarantor has,
independently and without reliance upon any Person and based upon documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guarantee.

                    (h)   Repetition of Representations and Warranties. The
Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by the Guarantor on the date of each borrowing by the
Borrower under the Loan Agreement on and as of such date of borrowing as though
made hereunder on and as of such date.

          11.        Covenants. The Guarantor hereby covenants and agrees with
the Security Agent and the Secured Parties that, from and after the date of this
Guarantee until the Obligations are paid in full:

                    (a)   Financial Statements; Other Information. The Guarantor
shall furnish or cause to be furnished to the Administrative Agent and each
Secured Party:

                    (1)           (i)           as soon as available, but in any
event within 120 days after the end of each fiscal year of the Guarantor, a copy
of the audited balance sheet of the Guarantor as of the end of such fiscal year
and the related audited statements of operations, changes in shareholders'
equity and of cash flow of the Guarantor for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year,
certified without a "going concern" or like qualification or exception, or
qualification as to the scope of the audit, by Arthur Andersen, LLC or another
independent public accounting firm of national standing selected by the
Guarantor and which is reasonably acceptable to the Administrative Agent; and

                              (ii)           as soon as available, but in any
event within 45 days after the end of each of the first three quarterly periods
of each fiscal year of the Guarantor, the unaudited balance sheet of the
Guarantor as of the end of such quarterly period and the related unaudited
statements of operations and changes in shareholder's equity and of cash flow of
the Guarantor for such quarterly period and for the portion of the fiscal year
through the end of such fiscal quarter, setting forth in each case in
comparative form the figures for the previous period, certified by the chief
executive officer or chief financial officer of the Guarantor as fairly stating
in all material respects the financial condition of the Guarantor as at the end
of such quarterly period and the results of its operations and its cash flows
for such period (subject to normal year-end audit adjustments);

all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except for
changes approved or required by the independent public accountants certifying
such statements and disclosed therein);

                    (2)           concurrently with the delivery of the
financial statements of the Guarantor referred to in Sections 11(a)(1)(i) and
11(a)(1)(ii), a certificate of a Responsible Officer of the Guarantor, stating
that, to the best of such Responsible Officer's knowledge after due inquiry, the
Guarantor during the period covered by such financial statements has observed
and performed in all material respects all of its covenants and other agreements
contained in this Guarantee and the other Transaction Documents to which it is a
party, and that such Responsible Officer is not aware of any Default or Event of
Default under any Transaction Document to which it is a party at any time during
such period or on the date of such certificate (or, if any such Default or Event
of Default shall have occurred, a statement setting forth the nature thereof and
the steps being taken by the Guarantor to remedy the same);

                    (3)           notice, within three (3) days after a Change
in Control Event occurs, describing such event in reasonable detail; and

                    (4)           promptly, such additional information
regarding the business, affairs, operations and financial condition of the
Guarantor as any Secured Party may reasonably request.

          (b)           Maintenance of Existence, Properties, Etc. The Guarantor
shall at all times preserve and maintain its legal existence as a validly
existing corporation under the laws of its jurisdiction of incorporation, its
qualification to do business in each other jurisdiction where the failure to so
qualify could reasonably be expected to have a material adverse effect on its
ability to perform its obligations hereunder and other material rights,
franchises, privileges and consents necessary for the maintenance of its
existence and the conduct of its business.

          12.           Authority of Agents.   (a)   The Guarantor acknowledges
that the rights and responsibilities of the Security Agent under this Guarantee
with respect to any action taken by the Security Agent or the exercise or
non-exercise by the Security Agent of any option, right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Guarantee shall, as between the Security Agent and the Secured Parties, be
governed by the Loan Agreement, the other Financing Documents and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Security Agent and the Guarantor, the Security Agent shall be
conclusively presumed to be acting as Security Agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and the
Guarantor shall not be under any obligation, or entitlement, to make any inquiry
respecting such authority.

                    (b)   The Guarantor agrees that the Security Agent (acting
for the benefit of the Secured Parties) or the Administrative Agent and any
assignee of either thereof shall be entitled to enforce this Guarantee in its
own name and to exercise any and all rights of the Borrower under this Guarantee
in accordance with the terms hereof (either in its own name or in the name of
the Borrower as the Security Agent or the Administrative Agent may elect), and
the Guarantor and the Borrower agree to comply and cooperate in all respects
with such exercise. Without limiting the generality of the foregoing, each of
the Security Agent and the Administrative Agent and any assignee of either
thereof shall have the full right and power to enforce directly against the
Guarantor all obligations of the Guarantor under this Guarantee, and otherwise
to exercise all remedies available to the Borrower hereunder and to make all
demands and give all notices and make all requests (either in its own name or in
the name of the Borrower, as the Security Agent or the Administrative Agent may
elect) required or permitted to be made or given by the Borrower under this
Guarantee, and the Guarantor acknowledges and agrees that any such action taken
by the Security Agent or the Administrative Agent shall be deemed effective for
all purposes of this Guarantee to the same extent as if such action had been
taken directly by the Borrower. If the Guarantor shall receive inconsistent
directions from the Borrower on one hand and the Security Agent and the
Administrative Agent on the other hand, the directions of the Security Agent and
the Administrative Agent shall be deemed the effective directions, and the
Guarantor shall accordingly comply with such directions of the Security Agent
and the Administrative Agent.

          13.  Consent. The Guarantor hereby consents to the terms and
provisions of the Borrower Security Agreement and each of the other Transaction
Documents, including, without limitation, the assignment by the Borrower of all
of its right, title and interest in, to and under this Guarantee to the Security
Agent pursuant to the terms of the Borrower Security Agreement.

          14.  Notices. All notices, requests and demands to or upon the
Security Agent, any Secured Party or the Guarantor to be effective shall be in
writing (or by telex, fax or similar electronic transfer confirmed in writing)
and shall be deemed to have been duly given or made when delivered by hand or if
given by mail, when deposited in the mails by certified mail, return receipt
requested, or if by telex, fax or similar electronic transfer, when sent and
receipt has been confirmed, addressed as follows:

                    (a)   if to the Borrower, the Security Agent or any Secured
Party, at its address or transmission number for notices provided in subsection
12.2 of the Loan Agreement; and

                    (b)   if to the Guarantor, at its address or transmission
number for notices set forth under its signature below.

                    The Security Agent, each Secured Party and the Guarantor may
change its address and transmission numbers for notices by notice in the manner
provided in this Section.

          15.   Severability. Any provision of this Guarantee which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

          16.   Integration. This Guarantee represents the agreement of the
Guarantor with respect to the subject matter hereof and there are no promises or
representations by the Borrower, the Security Agent or any Secured Party
relative to the subject matter hereof not reflected herein.

          17.   Amendments in Writing; No Waiver: Cumulative
Remedies.   (a)   None of the terms or provisions of this Guarantee may be
waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Guarantor, the Borrower and the Security Agent,
provided that any provision of this Guarantee may be waived by the Security
Agent and the Secured Parties in a letter or agreement executed by the Security
Agent or by telex or facsimile transmission from the Security Agent.

                    (b)   Neither the Borrower, the Security Agent nor any
Secured Party shall by any act (except by a written instrument pursuant to
paragraph (a) hereof), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default or in any breach of any of the terms and conditions hereof.
No failure to exercise, nor any delay in exercising, on the part of the
Borrower, the Security Agent or any Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Borrower, the Security Agent or any Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Borrower, the Security Agent or such Secured Party
would otherwise have on any future occasion.

                    (c)   The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

          18.   Section Headings. The section headings used in this Guarantee
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

          19.   Successors and Assigns. This Guarantee shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, provided that neither the Guarantor nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder (other than the
assignments by the Borrower in favor of the Security Agent pursuant to the
Security Agreement) without the prior written consent of each of the Lenders.

          20.   Governing Law. This Guarantee shall be governed by, and
construed and interpreted in accordance with, the law of the State of New York.

          21.   Counterparts. This Guarantee may be executed by one or more of
the parties hereto on any number of counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Guarantee signed by all the parties shall be lodged with
the Borrower and the Security Agent.

          22.   Submission to Jurisdiction; Waivers. The Guarantor hereby
irrevocably and unconditionally:

                    (a)   submits for itself and its property in any legal
action or proceeding relating to this Guarantee and the other Transaction
Documents, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

                    (b)   consents that any such action or proceeding may be
brought in such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

                    (c)   agrees that nothing herein shall affect the right to
effect service of process in any manner permitted by law or shall limit the
right to sue in any other jurisdiction; and

                    (d)   waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section any special, exemplary, punitive or consequential
damages.

          23.  WAIVER OF JURY TRIAL. THE GUARANTOR, THE BORROWER AND THE
SECURITY AGENT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE OR ANY OTHER TRANSACTION
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature page follows.]



IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.


COGENTRIX ENERGY, INC.
By:       /s/     CLAY S. COLEMAN    
       Name:   Clay S. Coleman
       Title:  Vice President - Project Finance


Address for Notices:
Cogentrix Energy, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: Chief Financial Officer
Telephone: 704-525-3800
Telecopy: 704-529-1006

With a copy to:

Cogentrix Caledonia Holdings I, Inc.
9405 Arrowpoint Blvd.
Charlotte, North Carolina 28273
Attention: General Counsel
Telephone: 704-525-3800
Telecopy: 704-529-1006



Acknowledged and Agreed:
CALEDONIA GENERATING, LLC, as Borrower
By:   COGENTRIX CALEDONIA HOLDINGS I, INC.
           its Manager

By:     /s/   CLAY S. COLEMAN     
         Name:    Clay S. Coleman
         Title:      Vice President - Project Finance


WILMINGTON TRUST COMPANY,
     as Security Agent

By:    /s/    DAVID A. VANASKEY, JR.    
      Name:   David A. Vanaskey, Jr.
      Title:     Vice President


GENERAL ELECTRIC CAPITAL CORPORATION,
   as Administrative Agent

By:     /s/   MICHAEL J. TZOUGRAKIS     
      Name:   Michael J. Tzougrakis
      Title:     Manager of Operations